Citation Nr: 1311408	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  08-13 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1991 to March 1991 and had Reserve service with active duty for training (ACDUTRA) from July 7, 1978 to October 1, 1978 and an uncertified period of service from May 17, 1986 to May 31, 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, a Travel Board hearing was held before another Veterans Law Judge; a transcript of the hearing is associated with the claims file.  This claim was remanded for further development in February 2012, and now returns again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2011, a Travel Board hearing was held before a Veterans Law Judge who is no longer employed with the Board.  The Veteran was sent a letter in December 2012 informing him of this situation, and offering him the opportunity to have another hearing before a current Veterans Law Judge.  In January 2013, the Veteran replied, indicating that he wished to appear at a hearing before a Veterans Law Judge of the Board via videoconference.  Accordingly, the Board must remand this case in order that a videoconference hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing at the RO before a Veterans Law Judge. 




After the hearing, the claim should be returned to the Board for appellate review in accordance with the usual procedures.  No action is required of the appellant until he receives further notice.  The appellant is advised that failure to show for this hearing may result in denials of any future requests to reschedule a hearing before the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


